Citation Nr: 0720849	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for chronic left C7 
radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1975.

The instant appeal arose from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Washington, DC, which denied a claim for an 
increased rating for chronic left C7 radiculopathy.


FINDINGS OF FACT

1.  The evidence does not show severe limitation of motion of 
the spine, severe intervertebral disc syndrome with recurring 
attacks, severe cervical strain, there is no abnormality of 
spinal contour or gait, and the neurological manifestations 
show no more than mild, incomplete paralysis on the left.

2.  The veteran has mild limitation of motion of the cervical 
spine, but his forward flexion is greater than 40 degrees, 
and his combined range of motion is greater than 170 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable evaluation for 
limitation of motion of the cervical spine due to service-
connected chronic left C7 radiculopathy have been met, from 
September 23, 2003.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5295 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected chronic left C7 radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006) ; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran argues that an increased rating is warranted for 
his service-connected cervical spine disorder.  The law 
provides that disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that while in service in 1973 
the veteran was in a jeep that overturned.  As a result, he 
sustained a fracture to C6 and C7.  The veteran underwent 6 
weeks of traction therapy followed by use of a brace.  He was 
originally service-connected separately for orthopedic and 
neurological residuals, both at the noncompensable level, but 
in a 2001 rating decision the RO replaced the two ratings 
with a single rating under the Diagnostic Code for 
intervertebral disc syndrome and increased the disability 
level to 20 percent.

Several versions of the spine regulations were in effect 
during this appeal.  Under the "old" regulations, a higher, 
30 percent, rating is warranted if there is severe limitation 
of motion of the cervical spine.  A 40 percent rating is 
warranted if there is severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief; or if 
there is severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

A higher rating is not warranted under the "old" 
regulations as the evidence does not show severe limitation 
of motion of the spine, severe intervertebral disc syndrome 
with recurring attacks, or severe spinal strain.  The medical 
evidence consists of VA treatment records and VA examination 
reports.  This medical evidence includes a 2006 VA orthopedic 
examination which noted forward flexion of 45 degrees, 
extension of 35 degrees, right rotation of 60 degrees, and 
left rotation of 70 degrees.  There was no pain on range of 
motion or loss of motion on repeated motion, and there was no 
localized tenderness or spasm.  Motor strength was full (5/5) 
in the upper extremities.  A 2006 neurological examination 
found C5-6 nerve root signs, specifically left reflex change, 
weakness and some numbness in the left hand.

The findings of the 2006 VA examinations do not equate with 
any of the criteria for a rating in excess of 20 percent 
under the old regulations.  The veteran had significant 
motion in the cervical spine and the orthopedic and 
neurological findings did not equate with severe 
intervertebral disc syndrome or severe lumbosacral strain.  
Thus, the preponderance of the evidence is against an 
increased rating based on the old regulations.  

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  
Effective in September 2002, DC 5234 was revised.  Effective 
September 23, 2003, the regulations governing evaluation of 
disability of the spine were revised.  67 Fed. Reg. 54,345-01 
(Aug. 22, 2003).  The Board will not consider these 
regulatory amendments prior to their effective dates in 
September 2002 and September 2003.  38 U.S.C.A. § 5110(g).  

The amended, or "new", regulations provide that a 30 
percent rating for a cervical spine disorder can be granted 
where forward flexion of the cervical spine is 15 degrees or 
less; or where there is favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted where there 
is unfavorable ankylosis of the entire cervical spine.  A 10 
percent evaluation is warranted where the combined range of 
motion of the cervical spine is not greater than 170 degrees, 
or, where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The new 
regulations provide that full range of motion of the cervical 
spine is flexion or extension from 0 to 45 degrees, rotation 
from 0 to 80 degrees on each side, and lateral flexion from 0 
to 45 degrees on each side.  38 C.F.R. § 4.71a, DCs 5237, 
5242.

The flexion of the cervical spine was 45 degrees, far in 
excess of the 15 degrees required for a 30 percent 
evaluation, and in excess of the 30 degrees of motion which 
warrants a 20 percent evaluation or a limitation to 40 
degrees of flexion, which warrants a 10 percent evaluation.  
However, the veteran's combined range of motion is less than 
335 degrees, so as to warrant a 10 percent evaluation, even 
if the veteran's range of right and left lateral flexion, 
currently unreported, were to be normal.  Thus, a 10 percent 
evaluation is warranted, based on the veteran's limitation of 
combined range of motion, from the effective date of the 
revision in the regulations, September 23, 2003.  

 The evidence establishes that the veteran has a retained 
range of combined motion in excess of 170 degrees (45 degrees 
of flexion, extension of 35 degrees, right rotation of 60 
degrees, and left rotation of 70 degrees), so an evaluation 
in excess of 10 percent cannot be granted for limitation of 
combined motion.  The clinical evidence establishes that the 
veteran has a normal gait, and normal spinal contour, so he 
does not meet any criterion for an evaluation in excess of 10 
percent for manifestations of cervical spine disability other 
than the neurological manifestations for which the 20 percent 
evaluation has been assigned.  

The new regulations also provide for a 40 percent rating for 
intervertebral disc syndrome where the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Note (1) following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  A higher rating under the 
Diagnostic Code for intervertebral disc syndrome is not 
warranted as the VA treatment records reveal no such 
incapacitating episodes since the effective date of the new 
regulations.  Further, the 2006 orthopedic examination noted 
that the veteran had not been absent from work in the past 12 
months because of neck flare-ups.  

The regulations provide that associated objective neurologic 
abnormalities can be evaluated separately from orthopedic 
abnormalities, and the veteran requested separate orthopedic 
and neurological ratings in a March 2005 statement.  A 2006 
neurological examination found C5-6 nerve root signs, 
specifically left reflex change, weakness and some numbness 
in the left hand.  Where nerve involvement is wholly sensory, 
as here, the rating should be for the mild, or at most, the 
moderate degree.  See note above Diagnostic Code 8510.  
38 C.F.R. § 4.124a.  Diagnostic Code 8510 pertains to 
paralysis of the upper radicular group (fifth and sixth 
cervicals).  Mild, incomplete paralysis warrants a 20 percent 
rating, and moderate incomplete paralysis warrants a 40 
percent rating for the dominant (major) side.  The veteran is 
left-handed by self-report.  See 1993 VA examination report.

The medical findings rule out the possibility of a higher 
rating for the veteran's service-connected cervical spine 
disorder based on the assignment of separate evaluations for 
neurologic and orthopedic abnormalities.  This is so because 
while the veteran's neurological impairment may warrant a 20 
percent rating under Diagnostic Code 8510 for mild, 
incomplete paralysis manifested by left reflex change, 
weakness, and numbness, the veteran's orthopedic impairment 
does not warrant a separate compensable rating under the new 
criteria.  This is so because for the minimum 10 percent 
orthopedic rating, forward flexion of the cervical spine must 
be no more than 40 degrees.  The veteran's forward flexion of 
the cervical spine exceeds that figure:  he can forward flex 
his cervical spine to 45 degrees.  A separate, compensable, 
10 percent evaluation is also available under the current 
version of the regulations if the veteran's cervical spine 
motion is limited to a   See 2006 VA orthopedic examination 
report.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider 'functional loss' 'due to pain'), and 38 C.F.R. § 
4.45 (consider '[p]ain on movement, swelling, deformity, or 
atrophy on disuse' in addition to '[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing', incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted for limitation of motion of the cervical spine on 
the basis of these regulations.  The limitation of motion of 
the cervical spine was, at most, slight, even with 
consideration of DeLuca factors.  The 2006 orthopedic 
examiner specifically noted that there was no pain on range 
of motion and no loss of motion on repeated motion.  While 
the examiner did state that the veteran had limitation in 
frequent turning of his head and lifting weight above 
shoulder level due to pain, the examiner found that there was 
no evidence of additional limitation either due to pain, 
weakness, fatigue, lack of endurance after repetitive motion, 
incoordination, or flare-up.  The examiner noted that the 
veteran did not require an ambulatory aid and that there was 
no evidence of adverse impact on activities of daily living, 
personal grooming, hygiene, transportation, or his current 
occupation.  The veteran stated that he was not currently 
receiving any prescribed medication or treatment for his neck 
impairment, and he reported that he had not been absent from 
work in the past 12 months because of neck flare-ups.  Given 
the preponderance of the negative findings with regard to the 
DeLuca factors, the Board does not find that the positive 
findings, namely limitation in frequent turning of his head 
and lifting weight above shoulder level due to pain, are 
sufficient to warrant a higher evaluation.  

Accordingly, in light of the above, the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 20 percent for the neurological manifestations of 
the service-connected cervical spine disability.  The 
preponderance of the evidence is also against an evaluation 
in excess of 10 percent for the limitation of motion of the 
cervical spine disability.  

Because the veteran was unemployed for a portion of this 
appeal period and because a June 2003 VA social worker note 
indicated that the veteran was not accepted for a VA 
compensated work therapy program due to limitations that were 
in part due to his service-connected cervical spine disorder, 
the Board has considered whether referral for extraschedular 
rating is necessary.  38 C.F.R. § 3.321(b)(1).  Criteria 
which warrant extraschedular consideration include evidence 
of frequent hospitalization or marked interference with 
employment associated with the service-connected disability.

The Board does not find, however, that referral for 
consideration of an extraschedular rating is warranted 
because the preponderance of the medical evidence reveals 
that the veteran's service-connected cervical spine 
disability did not cause marked interference with employment.  
While the 2003 social worker indicating that lifting 
limitations due to his service-connected cervical spine 
disorder were one reason for not accepting the veteran into 
the work therapy program, it was also noted that medical 
restrictions with walking and stooping/kneeling, which were 
not associated with his neck disorder, were additional 
reasons for not accepting the veteran into the program.  
Further, it was noted that no current work assignments fit 
the veteran's needs.

The preponderance of the evidence reveals that the veteran's 
service-connected low back disorder, in addition to his 
history of nonservice-connected substance abuse problems, and 
not his service-connected neck disorder, have caused his 
employment problems.  See VA treatment record dated in 
February 2003.  An August 2003 VA psychology consultation 
noted that the veteran had attention and concentration and 
perhaps memory deficits which were attributed to drug abuse 
or head injuries.  In addition, a February 2003 VA treatment 
record noted that the veteran had left a good job as a 
supervisor in 2002 due to addiction issues.  Significantly, 
the 2006 VA orthopedic examination report noted that the 
veteran had been employed by VA in the housekeeping service 
for the last three years and that the veteran had not lost 
any time from work in the last year due to flare-ups in his 
neck condition.  The Board finds particularly persuasive that 
examiner's opinion that there was no evidence that the 
veteran's service-connected cervical spine disorder caused 
any adverse impact on his current occupation.  While the 
veteran testified before the undersigned in 2005 that he 
missed one to two days of work a month due to back pain, he 
indicated that he missed those days as a result of a 
combination of neck and low back pain, not solely due to his 
neck pain.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted.

Duty to notify and duty to assist

VA has met its duties to notify and assist.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
held that proper notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2002, 2003, 2005, and 2006.  While the 2002 letter did not 
specifically address the issue on appeal, it did address 
other increased rating issues.  Further, it was issued prior 
to the initial adjudication of the claim in 2002.  
Regardless, the claim was readjudicated numerous times after 
proper notice was provided.  The letters informed the veteran 
that, if he provided information about the sources of 
evidence or information pertinent to the elements of the 
claim, VA would make reasonable efforts to obtain the records 
from the sources identified.  The fourth element of a valid 
notice was satisfied in the 2005 letter.  The 2006 letter 
also told the veteran of the requirements to establish a 
successful claim for an increased rating and explained the 
assignment of disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
developed the veteran's service medical records and VA 
treatment records.  In addition, the veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge.  The case was remanded by the Board for further 
development in 2005, and several VA examinations were 
developed in 2006.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

A separate, compensable, 10 percent evaluation, from 
September 23, 2003, but no earlier, for limitation of motion 
of the cervical spine, is granted, subject to law and 
regulations governing the effective dates of payment of 
monetary awards.

An increased rating for the neurological manifestations of 
chronic left C7 radiculopathy, currently evaluated as 20 
percent disabling, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


